                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                     UNITED STATES DISTRICT COURT
                                                                           December 24, 2019

                      SOUTHERN DISTRICT OF TEXAS
                                                                            David J. Bradley, Clerk

                           LAREDO DIVISION

UNITED STATES OF AMERICA                  §
                                          §
VS.                                       §   CRIMINAL ACTION NO. 5:19-CR-1346-1
                                          §
EDWARD LEE PUGA                           §

                         MEMORANDUM AND ORDER

      Before the Court is Defendant’s Motion to Suppress, which challenges “the

detention, search and seizure of the Defendant’s vehicle, its occupants, the Defendant

and co-Defendant” (Dkt. No. 53).

      The Court held an evidentiary hearing on October 31, 2019. At that hearing,

the Government introduced a recording of a 911 call and offered the testimony of

Lieutenant Fernando Hernandez, Jr., Investigator Ramon Arambula, and

Investigator Juan Molina of the Zapata County Sheriff’s Office.            Defendant

introduced a video from a police body-worn camera but did not call any witnesses.

      Having carefully considered the evidence, the parties’ arguments, and the

applicable law, the Court finds that the Government has not met its burden to

establish reasonable suspicion to stop, search, or seize Defendant.         Therefore,

Defendant’s motion to suppress (Dkt. No. 53) is GRANTED.




                                          1
BACKGROUND 1

       On August 2, 2019, at 4:09 p.m., the Zapata County Sheriff’s Office received an

anonymous 911 call about a suspicious vehicle near the Falcon Lake Tackle Shop on

Highway 83, just south of Zapata. The caller stated:

                 I don’t know if it’s really an emergency. I was coming up
                 to the … Falcon Lake Tackle Shop, and … there’s a white
                 Lincoln parked on the side of the road. They had a bunch
                 of trash thrown out of their car…. [T]here were four guys,
                 and they’re very, very suspicious guys. I pulled up and
                 asked them about the trash that they threw out of their
                 car, and one of them had a knife on him and he starts
                 getting out and he starts picking up the trash and starts
                 saying, “I’m sorry I’m sorry I didn’t mean it I didn’t mean
                 it” and just acting very suspicious, but they drove off

(Dkt. No. 62-1 at 3, 8). The caller specified that the vehicle was an “older Lincoln”

and stated that it was headed toward Zapata (id. at 8). He did not give his name, and

the 911 system did not record his phone number or location (id. at 3, 8).

       The Sheriff’s Office dispatched three patrol units, which consisted of

Lieutenant Fernando Hernandez, Investigator Ramon Arambula, and Investigator

Juan Molina, to search for the Lincoln (Dkt. No. 74 at 28). The officers were not given

any information about the caller but only a general description of a car that had been

“reported littering” (id. at 24). 2 About five minutes later, Hernandez spotted an older-

model, white Lincoln parked in front of the Dollar General store on Highway 83,

which was just north of where the alleged littering had occurred (id. at 10–11).




       1   The facts in this section reflect the evidence presented at the suppression hearing.
        2 Hernandez testified that the caller’s statement that the suspects had picked up their trash

“kind of negate[d] the allegation of littering” (Dkt. No. 74 at 25–27).

                                                    2
         Hernandez, who was in uniform, parked his marked patrol unit near an

entrance to the parking lot. He could see “nothing unusual” about the Lincoln: it was

relatively clean, displayed “regular license plate[s],” and had normal windows and

suspension (id. at 12, 29–31). Three men were sitting in the backseat with the engine

idling, but no one was in the front (id. at 12, 31). The backseat passengers did not

appear in any distress, nor did they try to “hide” or “cover their faces” as Hernandez

approached (id. at 33–34). 3

         Hernandez started “knocking pretty loud” on the Lincoln’s rear driver-side

window.      The passengers, however, did not acknowledge him, which Hernandez

“consider[ed] suspicious.” Hernandez “kept on knocking” on the window, yet the

passengers continued to ignore him. Finally, Hernandez loudly “instructed them to

open the door, and they opened the [rear driver-side] door” (id. at 13–14, 31–32).

         What followed is not entirely clear.            On direct examination, Hernandez

testified that the passengers were “sweating” and wearing clothes that looked as

though they had “just crossed [the border].” Based on his training and experience,

Hernandez concluded that the passengers were undocumented aliens (Dkt. No. 74 at

14). 4   The defense, however, introduced video footage from a police body-worn

camera. 5 The video shows the backseat driver-side passenger wearing clean, white



        3 Hernandez testified that it is not unusual for passengers to wait in a car while the driver

goes into a store (Dkt. No. 74 at 32).
         In his 19-year career, Hernandez had participated in over 40 “encounters with aliens or alien
         4

smuggling.” Zapata is about three miles from the Mexican border, and Highway 83 is known as a
“busy alien smuggling corridor” (Dkt. No. 74 at 8–9, 23).
      5 The camera was worn by Corporal Jose A. Lozano, who arrived on the scene shortly after

Hernandez (Dkt. No. 74 at 36).

                                                  3
sneakers and otherwise dressed neatly in jeans, a t-shirt, and a baseball cap. The

other passengers do not appear disheveled either, though the video does not show

them clearly (Dkt. No. 63-1). Confronted with this footage on cross examination,

Hernandez agreed that the driver-side passenger did not appear sweaty or dirty. “If

I’m not mistaken,” Hernandez clarified, “the one in the middle [ ] was pretty

unsanitary I think” (Dkt. No. 74 at 52).

       Hernandez proceeded to question the backseat passengers, who informed him

in Spanish that the driver and front passenger were in the dollar store. At that point,

Investigators Arambula and Molina arrived on the scene (id. at 14–15, 30). One of

them parked behind the Lincoln, and the other parked “facing the side of the

[Lincoln]” and blocking it in (id. at 30, 34).             Hernandez advised them that the

backseat passengers might be undocumented and told them to look for the driver and

front passenger in the store (id. at 15, 55, 68).

       Zapata is a “small town,” so it is “easy” for the police to identify people who do

not belong there (id. at 75). When the investigators entered the store, they noticed

two men, later identified as Defendant and co-Defendant Juan Manuel Martinez, in

line at the cash register (id. at 69). 6 Molina observed that, when Defendant and

Martinez saw the officers, they made a “small movement” in the direction of an

employees-only office, as if to hide there (id. at 77). 7


       6 The investigators wore civilian clothing but displayed badges and carried guns, radios, and
handcuffs (Dkt. No. 74 at 57, 70). At the hearing, they identified Defendant as one of the two suspects
but could not otherwise distinguish Defendant from Martinez (id. at 58, 64, 75–76).
         7 Specifically, Molina testified on direct that Defendant and Martinez started to walk toward

the office (Dkt. No. 74 at 69). But, on cross, he testified that it was only a “small movement”—not
“two or three steps” (id. at 77).

                                                  4
       Events then moved quickly. Arambula stayed by the door in order to “avoid

anybody leaving,” while Molina approached the suspects and immediately escorted

Martinez outside (id. at 63, 78). Meanwhile, Hernandez entered the store after more

officers arrived on the scene. He escorted Defendant outside right behind Martinez

(id. at 15). As the suspects were being removed from the store, the officers asked

which of them was the driver of the Lincoln. Defendant and Martinez began to accuse

each other of being the driver. One of them even claimed that he was asleep when

the other one picked up the backseat passengers (id. at 17–19, 40).

       Outside, Molina and Arambula handcuffed Martinez and conducted a pat-

down search (Dkt. Nos. 63-1; 74 at 41). They recovered a “makeshift crack pipe” and

an electronic device that Martinez had apparently stolen from the dollar store (id. at

59, 72). Hernandez did the same with Defendant but did not recover any contraband

(id. at 45–47). 8

       Defendant and Martinez were subsequently indicted for transporting

undocumented aliens, and Defendant filed the instant motion arguing that the police

seized his vehicle, his passengers, and himself without reasonable suspicion. The

Government counters that the evidence “builds” on itself to establish reasonable

suspicion and points to the anonymous 911 call, the statements and appearance of

the backseat passengers, and Defendant’s suspicious behavior in the store (Dkt. No.

74 at 99).




        8 The police never recovered a knife (Dkt. No. 74 at 26). Further investigation revealed that

the Lincoln was registered to Rebeca Rosales Puga (Dkt. No. 62-1 at 7).

                                                 5
II. DISCUSSION

      “The stopping of a vehicle and detention of its occupants constitutes a ‘seizure’

under the Fourth Amendment.” United States v. Brigham, 382 F.3d 500, 506 (5th

Cir. 2004). An investigative seizure is allowed under Terry v. Ohio, 392 U.S. 1 (1968),

“only when [an] officer has a reasonable suspicion supported by articulable facts that

criminal activity may be afoot.” United States v. Bustamante, 478 F. App’x 922, 924–

25 (5th Cir. 2012) (quoting United States v. Martinez, 486 F.3d 855, 861 (5th Cir.

2007)). The Government has the burden to prove reasonable suspicion. Id. (citing

United States v. Gomez, 623 F.3d 265, 269 (5th Cir. 2010)).

   A. The anonymous 911 call is unreliable.

      The Government argues that the 911 call was reliable enough to justify a

seizure of the Lincoln (Dkt. No. 74 at 84, 104).       “Whether a 911 call provides

reasonable suspicion to justify a stop is determined on a case-by-case basis,” Gomez,

623 F.3d at 269, but the Supreme Court has been skeptical of anonymous tips. In

Florida v. J.L., 529 U.S. 266, 268 (2000), for example, the police were tipped off that

a “young black male standing at a particular bus stop and wearing a plaid shirt was

carrying a gun.” Officers responded to the bus stop and saw a young black male

wearing a plaid shirt. Based on the anonymous tip alone, the officers frisked him and

found a gun in his pocket. Id. The Court held that the police lacked reasonable

suspicion because the anonymous tip provided “no predictive information” that the

police could use to “test the informant’s knowledge or credibility.” Id. at 271. The

Court emphasized that the tipster “neither explained how he knew about the gun nor



                                          6
supplied any basis for believing he had inside information” about the suspect. Id. at

271. Although the tip accurately described the suspect’s location and appearance, the

Court explained, information must be “reliable in its assertion of illegality, not just

in its tendency to identify a determinate person.” Id. at 272; see also Martinez, 486

F.3d at 864 (an otherwise unreliable anonymous tip will not justify a Terry stop

though the police corroborate a “mountain of innocent data”).

      Yet the Court reached the opposite conclusion in Navarette v. California, 572

U.S. 393 (2014). In that case, an anonymous 911 caller reported that a Ford F-150

pickup truck with a certain license plate number had just run her off the highway.

The police quickly identified a vehicle matching the caller’s description, pulled it over,

and discovered 30 pounds of marijuana. Id. at 395. The Supreme Court found

reasonable suspicion based on several factors: (1) the 911 call reported “dangerous

behavior[ ]” as opposed to a “minor traffic infraction”; (2) the report was consistent

with drunk driving and, as such, involved an “ongoing crime … as opposed to an

isolated episode of past recklessness”; (3) the caller made a specific allegation as

opposed to a “conclusory allegation of drunk or reckless driving”; (4) the caller’s

information was based on personal observation; and (5) the caller used the 911

system, which can identify and trace callers. Id. at 399–403.

      This case is much closer to J.L. than Navarette. The description of the vehicle’s

occupants as “very suspicious” is precisely the type of vague and conclusory allegation

that the Supreme Court has found unreliable. See Navarette, 752 U.S. at 403. The

caller also did not claim “inside” or “predictive” information about future criminal



                                            7
conduct. See J.L., 529 U.S. at 271; cf. Bustamante, 478 F. App’x 922. And the caller’s

allegations of knife possession and littering do not amount to a dangerous or exigent

situation that necessitates a traffic stop. See J.L., 529 U.S. at 273–74 (anonymous

report of illegal gun possession does not allege a “danger … so great as to justify a

search”).

       Navarette does not even apply on its own terms because a past incident of

littering is not an ongoing crime. See Navarette, 572 U.S. at 402 n.2 (declining to

consider whether stop can be “justified … to investigate completed criminal activity”).

Indeed, as Lt. Hernandez acknowledged (Dkt. No. 74 at 25–27), that the suspects

reportedly picked up their litter meant there was no longer a crime to investigate at

all. The caller’s information was reliable, therefore, only in the “limited sense” that

it tended to “identify a determinate person,” which by itself does not establish

reasonable suspicion. J.L., 529 U.S. at 272; Martinez, 486 F.3d at 864. Thus, the

anonymous 911 call did not allege the sort of specific, dangerous, and ongoing

criminal activity to justify a stop.

   B. The police illegally seized the Lincoln and the backseat passengers.

       The Government also argues that the interaction between Lt. Hernandez and

the backseat passengers was not a “seizure” but rather a “consensual encounter” for

which no justification was needed (Dkt. No. 74 at 81). “Consensual encounters in

which an individual voluntarily and willingly agrees to speak to the police are not

seizures and may be initiated by the police without probable cause or reasonable

suspicion.” United States v. Fernandes, 285 F. App’x 119, 122–23 (5th Cir. 2008).



                                          8
Whether an interaction is a seizure or a consensual encounter depends on whether,

“in view of all of the circumstances surrounding the incident, a reasonable person

would have believed that he was not free to leave.” Brendlin v. California, 551 U.S.

249, 255 (2007). The test may also be framed as whether a “reasonable person would

feel free to decline the officers’ requests or otherwise terminate the encounter.” Id.

       The interaction between Lt. Hernandez and the backseat passengers quickly

escalated into a seizure. Because the car was already parked, Hernandez was free to

approach it, try to talk to the passengers, and even tap on the window to attract their

attention. When the passengers did not respond, however, Hernandez continued to

knock on the window “pretty loud” and “very hard” (Dkt. No. 74 at 14, 32). When the

passengers still ignored him, Hernandez loudly “instructed them to open the door”

(id. at 13, 32). This show of authority—inconsistent with a consensual encounter—

made it clear that the passengers were not free to disregard the officer’s commands

and would not be left alone until they acquiesced. Thus, a seizure occurred when the

passengers complied with Hernandez’s command to open the door. See Johnson v.

Campbell, 332 F.3d 199, 206 (3d Cir. 2003) (“Although Johnson may have felt free to

decline … [the officer’s] initial request to roll down the window, the very next

moment, when [the officer] persisted rather than accepting Johnson’s choice not to

acquiesce, the interaction became a stop.”). 9




       9 The Government’s reliance on Florida v. Bostick, 501 U.S. 429 (1991), and I.N.S. v. Delgado,
466 U.S. 210 (1984)—which held that random drug and immigration sweeps do not implicate the
Fourth Amendment—is misplaced. As the Fourth Circuit has explained in rejecting a similar
argument, those cases did not involve “particularized suspicion of wrongdoing among any of the
[individuals] questioned…. And in Bostick, the police officers specifically advised the defendant that

                                                  9
        The Court also finds that the seizure violated the Fourth Amendment. Apart

from the anonymous 911 call, which was wholly unreliable, the Government has not

identified any facts or circumstances that gave rise to reasonable suspicion.

Hernandez testified that there was “nothing unusual” about the Lincoln or about

passengers sitting in a parked car in the parking lot of a store. Thus, prior to the

seizure, Hernandez “observed nothing that made [him] reasonably suspect” that the

vehicle or the backseat passengers “had committed, [were] committing, or [were]

about to commit a criminal act.” United States v. Monsivais, 848 F.3d 353, 358 (5th

Cir. 2017). 10

        Lastly, the Court finds that Defendant has standing to challenge the unlawful

seizure because it interfered with his reasonable possessory interest in his car. See

Segura v. United States, 468 U.S. 796, 806 (1984) (“Different interests are implicated

by a seizure than by a search”: a seizure affects a person’s “possessory interests,”

while a search affects a person’s “privacy interests”). That determination follows from

two well-established principles.

        First, a person has standing to challenge the seizure of property in which he

has a possessory interest. A defendant generally has a possessory interest in a car if



he had the right to refuse consent to any search.” United States v. Jones, 678 F.3d 293, 304 (4th Cir.
2012) (cleaned up and citations omitted).
         10 Contrary to the Government’s argument, the balancing test in United States v. Brignoni-

Ponce, 422 U.S. 873 (1975), is a red herring. Although Hernandez suspected the Lincoln was involved
in alien smuggling after the backseat passengers complied with his command to open the door, the
Court may not consider facts that were unavailable to the officer “at the moment of the seizure.” Terry,
392 U.S. at 21. While some of the Brignoni-Ponce factors were met in this case—Zapata is close to the
border, and Highway 83 is a common corridor for alien smuggling—an “individual’s presence in an
area of expected criminal activity, standing alone, is not enough to support a reasonable, particularized
suspicion.” United States v. Hill, 752 F.3d 1029, 1035 (5th Cir. 2014).

                                                   10
he is “in possession of the car, has the permission of the owner, holds a key to the car,

and has the right and ability to exclude others, except the owner.” William E. Ringel,

Searches and Seizures, Arrests and Confessions § 11:20 (Nov. 2019) (citing cases); see

also United States v. Hernandez, 647 F.3d 216, 219 (5th Cir. 2011) (“Standing does

not require an ownership interest in the invaded area.”). Here, the Lincoln was

registered to Rebeca Rosales Puga (Dkt. No. 62-1 at 7), who is presumably related to

Defendant. Moreover, when the seizure occurred, Defendant had temporarily left the

car with the engine running to go into a store. The evidence shows that Defendant

intended to return shortly and continue driving. As a result, the seizure significantly

interfered with Defendant’s continued possessory interest in his car.

      Second, a vehicular seizure is a single event that affects the Fourth

Amendment interests of everyone involved. In Brendlin, for example, the Supreme

Court held that a passenger who could not challenge a search of a vehicle could still

challenge a seizure, which “curtails the travel a passenger has chosen just as much

as it halts the driver.” 551 U.S. at 251, 257. The Court refused to examine whether

the seizure primarily targeted the driver or the passenger and explained that,

because the seizure affected everyone in the vehicle, the passenger’s challenge was

directed at a violation of his own Fourth Amendment rights. Id. at 257. The same

logic applies here. Although Hernandez seized both the Lincoln and the backseat

passengers, those were not separate events but a single seizure that interfered with

Defendant’s and the passengers’ interests alike. United States v. Mosley, 454 F.3d

249, 258 n.14, 267 (3d Cir. 2006) (a seizure is a “single act, which affects equally” the



                                           11
car and the occupants). Accordingly, Defendant’s challenge is directed at a violation

of his own Fourth Amendment rights.

   C. The police illegally seized Defendant when they entered the store.

      Having concluded that the anonymous call was unreliable and that the police

lacked reasonable suspicion to seize the Lincoln, the Court now must determine

whether the police had reasonable suspicion to seize Defendant.          Notably, the

Government does not attempt to defend the lawfulness of a seizure from the moment

the police entered the dollar store.     Instead, the Government insists that the

encounter remained consensual until Defendant was “brought outside” (Dkt. No. 74

at 82, 83, 99). Because the Court finds that a seizure occurred when the police entered

the store, however, it also must find that the seizure was not supported by reasonable

suspicion. See Terry, 392 U.S. at 21 (court may consider only facts available “at the

moment of the seizure”).

      Before the officers entered the store, Hernandez was already convinced that

the backseat passengers were undocumented aliens and the driver was involved in

alien smuggling. From the outset, then, the interaction between Defendant and the

police was not the type of random or routine questioning that often typifies a

consensual encounter. Similarly, at no point did the officers ask whether Defendant

was willing to answer questions or inform him that he had the right not to cooperate.

See Jones, 678 F.3d at 303 (officers “did not ask” to speak with defendant, which is

“the routine practice of officers seeking to engage in a consensual encounter”).




                                          12
      In addition, the police approached Defendant in force.          Three officers—

Hernandez, Arambula, and Molina—entered the store about the same time. More

officers stood outside by the Lincoln, whose presence Defendant could see from inside

the store (Dkt. No. 74 at 17–18). Then Arambula guarded the door in order to “avoid

anybody leaving”—which by itself would have convinced a reasonable person that he

was not free to go—while Molina and Hernandez immediately escorted Defendant

and Martinez outside (id. at 65, 78). Any reasonable person would have concluded

from law enforcement’s show of authority that he was not free to disregard the

officers’ commands or terminate the encounter. See, e.g., United States v. Reid, No.

17-CR-20172-SHL, 2018 WL 3056696, at *3 (W.D. Tenn. Mar. 6, 2018)

(“[A] Terry stop commenced when [the officer], after following [the defendant] inside

the store … grabbed [the defendant] and escorted him outside.”).

      Although Defendant and Martinez acted suspiciously when they began

accusing each other of being the driver of the Lincoln, the Court finds that their

suspicious behavior started while the police were removing them from the store and,

therefore, after a seizure had occurred (see Dkt. No. 74 at 18).          Molina even

acknowledged that, by the time the suspects began blaming each other, he had

already touched Martinez’s back to direct him outside (id. at 74). See United States

v. Mask, 330 F.3d 330, 337 (5th Cir. 2003) (factors that indicate a seizure include “the

threatening presence of several officers” and “physical touching of the [defendant’s]

person”). As a result, the Court may not consider Defendant’s suspicious behavior in

evaluating whether the seizure was justified. United States v. Richmond, 915 F.3d



                                          13
352, 359 (5th Cir. 2019). Because the police lacked reasonable suspicion when they

entered the store—which the Government does not dispute—Defendant’s seizure

violated the Fourth Amendment.

III. CONCLUSION

      Although the Court recognizes the difficult job that law-enforcement

professionals voluntarily undertake, the Fourth Amendment does not permit them to

detain individuals without specific and reasonable suspicion. When an anonymous

tip does not establish reasonable suspicion, officers have “many tools at their disposal

to gather additional evidence that could satisfy the requirements of Terry,” including

“investigation, surveillance, and even approaching the suspect without a show of

authority to pose questions and to make observations about the suspect’s conduct and

demeanor.” United States v. Lowe, 791 F.3d 424, 435–36 (3d Cir. 2015). But in this

case, law enforcement used an anonymous 911 call that vaguely reported “suspicious”

behavior and possible littering to seize five people without further investigation.

Defendant’s Motion to Suppress (Dkt. No. 53) is therefore GRANTED. All evidence

that resulted from the unconstitutional seizures is hereby SUPPRESSED.


      It is so ORDERED.

      SIGNED December 24, 2019



                                           ___________________________________
                                           Marina Garcia Marmolejo
                                           United States District Judge




                                          14
